Citation Nr: 0528868	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the April 1990 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the April 1990 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for vitiligo.


CONCLUSIONS OF LAW

1.  The RO's April 1990 decision denying entitlement to 
service connection for vitiligo is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The additional evidence presented since the April 1990 
rating decision is not new and material, and the claim for 
service connection for vitiligo has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim to reopen in January 2002.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated December 2002, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for vitiligo.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claims may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.104 (a), 3.156 (2004).

Service connection for vitiligo was considered in a VA rating 
decision dated in April 1990.  The veteran was denied service 
connection.  The veteran was notified of the decision and of 
his appellate rights, but he did not appeal.  The last final 
denial of the claim was a December 2002 RO decision, which 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for vitiligo.

The evidence of record at the time of the April 1990 RO 
decision consisted of the following:

The veteran's separation examination dated in February 1978 
which showed "VSULA" (vaccination scar of the upper left 
arm), that the veteran was circumcised, had a scar on his 
right hand back side, and complained of pseudofolliculitis.  
On his February 1978 Report of Medical History, the veteran 
reported no skin diseases.

Evidence received after the April 1990 rating decision 
includes:

The veteran's service entrance examination dated in December 
1974 which showed normal clinical evaluation of the skin.  

VA treatment records dated January 2003 to December 2003, 
which showed treatment for various conditions, but not 
vitiligo or any skin disorders.  

At his September 2005 Travel Board hearing, the veteran 
testified that while in service he was treated for vitiligo.  
He explained that he signed his separation examination noting 
that he did not have a skin disorder because he was not a 
doctor and could not examiner himself or render a diagnosis.  
The veteran believed he contacted vitiligo while cleaning gas 
masks.  The veteran testified that he had vitiligo on his 
fingertips at the time of the separation examination and 
sought treatment from 1982 to 1983.  He indicated that he 
sought no treatment from 1983 to the present.  The veteran 
stated that he did not seek further treatment for his skin 
condition because [he was told] such resulted in a 50/50 
chance that he could lose his eyesight.  

Analysis

There is no additional medical evidence since the April 1990 
RO decision concerning the veteran's vitiligo showing a nexus 
to service.  The evidence received after the April 1990 
decision shows no treatment for vitiligo.  What was missing 
at the time of the April 1990 RO decision, and what is 
missing now, is medical evidence of vitiligo with a competent 
opinion linking that disability to service.

While the statements of the veteran which express his belief 
that his claimed disability began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

In absence of new evidence, the request to reopen the claim 
of service connection for vitiligo falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the claim must be denied.


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for vitiligo; the application to 
reopen this claim is denied.



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


